Citation Nr: 0941775	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for bilateral pes 
planus.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted on the 
Veteran's service entrance examination.

2.  The Veteran's preexisting bilateral pes planus did not 
increase in disability during his service.


CONCLUSION OF LAW

The Veteran's bilateral pes planus was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

With regard to the Veteran's pes planus claim, the RO 
provided preadjudication VCAA notice in an August 2006 
letter.  In that letter, the RO advised the Veteran what 
information and evidence was needed to substantiate a claim 
for service connection.  The RO informed the Veteran what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The RO also advised the Veteran how VA determines disability 
ratings and effective dates.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and the transcript of the hearing that the Veteran 
had in May 2007 before an RO official.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting written 
argument and testifying at a hearing.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Service Connection for Bilateral Pes Planus

The Veteran acknowledges that he had bilateral pes planus 
when he entered service.  He is seeking service connection 
based on claimed aggravation of that pes planus during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A veteran will be considered to have been in sound 
condition when examined and accepted for service, except as 
to disorders noted on entrance into service, or when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran's service treatment records include the report of 
an examination of the Veteran in July 1974, at entrance into 
service.  The examiner reported that the Veteran had 
bilateral pes planus that was moderate and asymptomatic.  The 
notation of the Veteran's bilateral pes planus on the service 
entrance examination establishes that his pes planus existed 
before service, and the presumption of soundness does not 
attach.

In April 1975, the Veteran sought treatment for left foot 
pain.  He reported that the pain had been present for two to 
three weeks.  The treating practitioner diagnosed a plantar 
wart on the bottom of that foot.  The practitioner 
recommended soaking the foot in hot water and using footpads.  
The practitioner denied the Veteran's request for a note 
limiting him to light duty.  The service treatment records do 
not show any other treatment for either foot.  The report of 
a July 1977 examination contains a notation of mild pes 
planus.  In a medical history completed at that time, the 
Veteran checked no for any history of foot trouble.  On the 
report of an examination of the Veteran in July 1978, at the 
time of his separation from service, the examiner checked 
normal for the condition of the Veteran's feet.

The claims file contains records of VA and private medical 
treatment of the Veteran for pes planus and other conditions.  
In June 1990, the Veteran sought VA treatment for a two day 
history of bilateral foot pain.  X-rays showed flat feet.  A 
private treatment record from February 1991 reflects the 
Veteran's report of bilateral foot pain.  The treating 
physician noted that the Veteran had flat feet.  In December 
2006, and again in June 2008, the Veteran received VA 
podiatry treatment for his pes planus.

In a March 2007 statement, the Veteran wrote that service 
officials knew that he had pes planus before he entered 
service.  He stated that he had problems with his flat feet 
during service, and got warts on his feet too.  He reported 
that he sought treatment for these problems, and was told to 
use footpads, and to live with any remaining pain.  He noted 
that despite his pain and plantar warts, his request for 
light duty was denied.  He indicated that he concluded that 
service practitioners would not provide him useful 
assistance, and he stopped seeking treatment for his foot 
pain.

In May 2007, the Veteran had a hearing at the RO before an RO 
decision review officer.  The Veteran indicated that he had 
pain in his feet during service.  He related that his duties, 
attaching bombs to aircraft, required extensive standing on 
hard surfaces.  He reported that he sought treatment when he 
had pain in his feet.  He asserted that plantar warts that 
were found were a result of his pes planus condition.  He 
stated that he requested light duty because of his foot pain, 
and that service practitioners refused that request.  He 
related that he concluded that he would not receive useful 
help, and he stopped seeking treatment for his foot pain.  He 
stated that he handled his foot problems by himself for the 
remainder of his service.

The Veteran reported that his bilateral foot pain continued 
after service.  He stated that after service he worked in 
assembly at an aircraft company, and that the job required 
prolonged standing.  He indicated that initially he addressed 
his foot pain by using footpads.  He reported that he first 
saw a private doctor for his foot pain in 1982, and that he 
then obtained orthotics.  He stated that he later needed new 
orthotics, and obtained them through a VA facility.

The Veteran had bilateral pes planus before entering service.  
That condition was noted to be moderate and asymptomatic at 
entrance into service.  The service treatment records show 
one request, in 1975, for treatment for foot pain.  The 
Veteran now indicates that during service he sought help on 
more than one occasion, before deciding to handle his foot 
pain on his own.  Based on medical history and physical 
examinations from 1977 and 1978, the Veteran's pes planus was 
at most mild and was not symptomatic.  The Veteran denied 
having foot problems on the 1977 report of medical history.  
The evidence from the time of service is more reliable than 
the Veteran's recollections many years later.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility). 

The contemporaneous evidence indicates that the Veteran's 
underlying pes planus condition was not worse at separation 
from service than it was at entrance into service.  In fact, 
it shows the condition was actually better in 1977 and that 
his feet were considered normal in 1978.  While the Veteran 
contends the plantar wart treated in service in 1975 was due 
to his pes planus, there was no evidence of that condition in 
the subsequent 1977 or 1978 examinations.  To the extent that 
the wart could be considered a symptom of pes planus, at best 
it reflects nothing more than a temporary flare up.  As noted 
above, in order to support a finding of aggravation, the 
evidence must establish that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2006); see also Verdon v. Brown, 8 Vet. 
App. 529 (1996) (if the disorder becomes worse during service 
and then improves due to in-service treatment to the point 
that it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service). 

In summary, the service treatment records reflect moderate 
pes planus at entrance, a plantar wart in 1975 with no 
further notation of such, mild pes planus one year prior to 
discharge, and no abnormalities of the feet at discharge.  
Thus, the service treatment records reflect no increase in 
the Veteran's pes planus during service.  The first evidence 
showing treatment for pes planus was in 1990, at which time 
he noted a two day history of bilateral foot pain.  While the 
Veteran states he self treated following service until the 
1980's when he received orthotics (although such records are 
not available), the Board, as noted above, finds the service 
treatment records showing improved flat feet at discharge to 
be the most probative evidence on the question of 
aggravation.  As such, the most probative evidence reflects 
that the preexisting pes planus was not aggravated in 
service, and the claim for service connection for pes planus 
is denied.

As a final matter, the Board notes the Veteran has not been 
afforded a VA examination that addresses his pes planus 
claim.  However, the Board finds that the assembled evidence, 
specifically the service treatment records including 
examinations reflecting the state of pes planus at entrance, 
in 1977, and at discharge are sufficient for VA to make a 
decision on the claim.  The Board has found the service 
treatment records to be more probative and reliable than his 
current recollections as to the severity of his foot disorder 
in service and shortly thereafter.  A VA examination 
addressing the current severity of his foot disorder could 
not objectively show the course of the Veteran's pes planus 
during his service beyond that already shown by the service 
treatment records.  Consequently, VA is under no duty to 
afford the Veteran a VA examination of his feet.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


